Citation Nr: 1547345	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome, right knee.
 
2.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome, left knee.

3.  Entitlement to service connection for hydromyelia of the cervical spine, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active duty training from September 1999 to January 2000, with additional days of active duty for training and inactive duty training throughout February 2000 to June 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  An October 2008 rating decision, in pertinent part, continued 10 percent disability ratings for the Veteran's left and right knee patellofemoral syndrome.  A November 2009 rating decision, in pertinent part, denied reopening the Veteran's claim of entitlement to service connection for a cervical spine disorder.  

The Veteran was afforded a Video Conference Hearing before the undersigned in March 2013.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In a January 2014 decision, the Board found that new and material had been received and reopened the Veteran's claim for service connection of a cervical spine disorder.  The Board then remanded the issues of entitlement to service connection for hydromyelia of the cervical spine and increased ratings for bilateral knee patellofemoral syndrome for further development.  After the development was completed, the RO issued a Supplemental Statement of the Case (SSOC) in November 2014. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 letter, the Veteran's attorney states that the Veteran disagrees with the conclusions in the November 2014 SSOC and wants to continue her appeal.  In addition, the attorney states that the Veteran would like to be scheduled for a new hearing so she can offer further evidence in the form of her testimony.  

As noted above, the Veteran was previously afforded a video-hearing before the Board in March 2013.  Nonetheless, the Board finds good cause to grant a second Board hearing in light of the new evidence.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




